Citation Nr: 1122854	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that reopened and denied the Veteran's claim.  In October 2008, the Board found that new and material evidence had been submitted to reopen the Veteran's claim and remanded the claim for further development.

In a September 2010 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include a nervous disorder, anxiety disorder.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion to Vacate and Remand, in a March 2011 Order, the Court remanded the claim for readjudication in accordance with the Joint Motion.

While the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include a nervous disorder, anxiety disorder, the Veteran also contends that he has PTSD that is related to his service.  Therefore, the Board finds that this claim is most accurately framed as entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder, anxiety disorder, and PTSD.

The appeal is REMANDED to the RO.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran contends that he has an acquired psychiatric disorder that is related to his service.  Specifically, he contends that during service he was in the motor pool and that his primary duty was that of transport support which entailed picking up and transporting body bags that arrived from Vietnam.  He alleges that he became frightened of imminent death due to the amount of body bags he saw which led to periods of absence without leave during service.  The Veteran also alleges that he began drinking a few weeks after basic training and that he was verbally abused and constantly told that he was stupid during service.

Service treatment records include a May 1969 report that indicates a diagnosis of situational stress reaction.  Service personnel records show a military occupational specialty of trainee and indicate that the Veteran was absent without leave on six occasions in 1969.  In February 1970, the Veteran's discharge from service was recommended due to his poor ability to adapt, poor motivation, and performance.

Private treatment records indicate a diagnosis of alcohol abuse in March 1998.  In July 2004, the Veteran complained of situational stress during service.  His physician opined that he appeared to be suffering from separation anxiety and used alcohol to self-medicate.

On VA examination in April 2005, the Veteran was diagnosed with a history of adjustment disorder with mixed emotional features not found on examination.

In December 2008, the Veteran underwent a private PTSD examination, at which time he presented with a history of service in a motor pool that transported soldiers.  He contended that he was responsible for transporting body bags that arrived from Vietnam and that when he picked up the bags he had a mortal sense of fear that he could one day be in one of those bags.  The Veteran was diagnosed with chronic and severe PTSD; rule out depressive disorder, recurrent severe with psychotic features; and rule out bipolar disorder.

In October 2008, the Board remanded the Veteran's claim for an opinion as to whether he had any psychiatric disorder that was related to his service.  Pursuant to the Board's remand, the Veteran was afforded a VA examination in March 2009, at which time he was diagnosed with alcohol dependence in full sustained remission.  The examiner opined that he did not have a diagnosis of PTSD or any other psychiatric disorder that was related to his service.  Rather, the examiner opined that the Veteran had a significant impairment in his intellectual functioning that seemed to have been present since his service.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a psychiatric symptomatology during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current psychiatric disability to his active service.  As any relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This remand will allow service connection for all current psychiatric disorders to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The examiner on remand should specifically reconcile the opinion with the December 2008 private opinion, March 2009 VA opinion, and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any current acquired psychiatric disorder, including nervous disorder, anxiety disorder, and PTSD.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the December 2008 private opinion and March 2009 VA opinion.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following opinions:

(a)  Diagnose all current psychiatric disorders and provide a full multiaxial diagnosis pursuant to DSM-IV.  The examiner should specifically state whether or not a diagnosis of PTSD is appropriate and should state whether or not each criterion for that diagnosis pursuant to DSM-IV is met.  The examiner should also discuss the December 2008 private report and opinion and state whether findings made in that report support a DSM-IV diagnosis of PTSD.

(b)  For each psychiatric disorder diagnosed, to specifically include nervous disorder, anxiety disorder, and PTSD, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that each psychiatric disorder was incurred in or is due to or the result of the Veteran's service or was present during his service.  The examiner must consider the Veteran's statements regarding the incurrence of a psychiatric disorder and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should also consider and discuss the Veteran's complaint of situational stress reaction during service.

(c)  If a DSM-IV diagnosis of PTSD is warranted, is it at least as likely as not (50 percent or more probability) that any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity during service?  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2010).

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

